Citation Nr: 0010689	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  93-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total (100 percent) schedular rating for 
schizophrenia, pursuant to the provisions of 38 C.F.R. § 
4.16(c), for the period prior to November 7, 1996.   

2.  Entitlement to a total rating due to unemployability by 
reason of service-connected disability, for the period 
beginning November 7, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1970 to February 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from September 1991 and February 
1992 rating decisions of the RO denying an evaluation in 
excess of 30 percent for the veteran's service-connected 
psychiatric disability.  The later rating action also denied 
a total rating based on individual unemployability.  In a 
rating action of May 1992, the RO assigned a 50 percent 
evaluation for the veteran's service-connected psychiatric 
disability, later made effective from July 12, 1991, the date 
of claim.  

In February 1993, the veteran appeared and gave testimony at 
a hearing before the undersigned Board member sitting at the 
RO.  In June 1994, the Board remanded this case for further 
development.  In a decision of June 1995, the Board granted 
an increased 70 percent evaluation, for schizophrenia but no 
more, noting that the active psychotic manifestations were 
not such as to support the assignment of a schedular 100 
percent rating.  Also the Board remanded to the RO the issue 
of entitlement to a total rating under the provisions of 38 
C.F.R. § 4.16(c).  In effectuating that grant, the RO again 
set the effective date as the date of claim, that is, July 
12, 1991.

This case was again remanded by the Board in June 1997 for 
further development which included the ascertaining of the 
veteran's current employment status, affording the veteran a 
special VA psychiatric examination, and consideration of the 
veteran's claim under the VA criteria for rating mental 
disorders in effect prior to November 7, 1996 and the VA 
criteria for rating mental disorders which became effective 
on that date.  In addition, the RO was instructed to consider 
the provisions of 38 C.F.R. § 4.16 (c) in effect prior to 
November 7, 1996 and 38 C.F.R. § 4.16 (a)(b), in effect 
subsequent to November 7, 1996.  

Because the service representative, in his presentation of 
March 1997, offered argument which may be considered a claim 
for increased schedular rating, the Board in the June 1997 
REMAND directed the RO to again consider the assignment of a 
schedular 100 percent rating under both the old and new 
criteria.  It does not appear that this action has been 
undertaken to date.  Nor has the veteran been provided a 
statement of the case which addresses this issue.  Since the 
issue of entitlement to an increased schedular rating higher 
than the currently assigned 70 percent rating has not been 
developed for appellate review, it will not be addressed 
herein.  However, this matter is again directed to the 
attention of the RO for appropriate action.  

In order to more properly clarify the issues which have been 
properly developed for appellate review, the Board has re-
characterized the issues as they appear on the title page of 
this decision.  The issue of whether the veteran is entitled 
to a total rating due to unemployability, under both the new 
and old criteria, for the period beginning November 7, 1996, 
will be addressed in the REMAND section below.  


FINDINGS OF FACT

1.  Effective in July 1991, the veteran's schizophrenia, his 
sole service-connected disorder, was rated as 70 percent 
disabling.  

2.  For the period prior to November 7, 1996, the veteran did 
not have active psychotic manifestations due to his service-
connected schizophrenia, which produced total social and 
industrial adaptability.  




CONCLUSION OF LAW

Prior to November 7, 1996, a total (100 percent) schedular 
rating based on unemployability was not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §  4.16 (c) 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a).  

I. Factual Basis  

A service department medical board was convened in September 
1971 which rendered a diagnosis of schizophrenic reaction, 
paranoid, chronic, severe; manifested by paranoid delusions, 
auditory hallucinations, blocking in thinking, blocking of 
thought processes, loose associations, and constricted 
affect.  The veteran was found unfit for further military 
service.  

In a rating decision of March 1972, the RO granted service 
connection for paranoid schizophrenia and assigned a 10 
percent rating for this disability, effective February 9, 
1972.  

The veteran was hospitalized at a VA facility from March to 
August 1974, following transfer from another VA hospital.  A 
history of two suicide attempts in the previous year was 
noted. On admission, he was withdrawn and his affect was 
flat.  No delusions were noted. At the time of discharge, the 
diagnosis was chronic undifferentiated schizophrenia.  

In a rating decision of October 1974, the RO granted a 100 
percent schedular rating for the veteran's chronic 
undifferentiated schizophrenia, effective February 27, 1974.  

On a VA psychiatric examination in May 1975, the veteran 
described no current psychotic ideation or behavior.  The 
diagnosis was schizophrenic reaction, undifferentiated type, 
from history, in remission with substantial doses of 
phenothiazine producing slowness of movement and flattened 
parkinsonian facial appearance.  

In a rating decision of July 1975, the RO reduced the 
evaluation for the veteran's chronic undifferentiated 
schizophrenia from 100 percent to 70 percent disabling, 
effective October 1, 1975.  

After a VA psychiatric examination in April 1976, the 
diagnosis was schizophrenic reaction, undifferentiated type, 
from history, in remission.  The veteran was described as 
alert, cooperative, relevant and oriented.  It was noted that 
the veteran was continuing to take medication and that he was 
employed.  

In a rating decision of June 1976, the RO reduced the 
evaluation for the veteran's chronic undifferentiated 
schizophrenia from 70 percent to 10 percent disabling, 
effective September 1, 1976.  No appeal was entered from this 
rating action.  This rating was confirmed and continued by 
subsequent rating actions.  

During an April 1989 hearing at the RO, the veteran said that 
he heard voices, had nightmares, and experienced sleeping 
difficulties even when taking medication.  He worked in a 
warehouse and said that his medication hindered him in his 
work by making him drowsy and dulling his mind.  He also said 
that he lost a job as a forklift operator after he had an 
accident while on his medication.  

On a VA psychiatric examination in May 1989, the veteran 
complained of confusion and difficulties with concentration.  
He reported difficulties understanding what people said and 
he also reported making many mistakes at work.  He also 
complained of sleeping problems, nightmares, depression, and 
suicidal ideation.  The diagnosis was probable 
schizoaffective disorder, depression, productive of moderate 
to severe social and industrial disability.  

In a July 1989 rating action, the RO increased the evaluation 
for the veteran's chronic undifferentiated schizophrenic 
reaction from 10 percent to 30 percent disabling, effective 
February 18, 1987.  

In July 1991 the veteran filed a claim for a total rating due 
to individual unemployability.  He reported that he had a 
high school education, was currently enrolled in a carpentry 
course, and had occupational experience as a warehouseman and 
security guard.  Currently he was working as a housekeeper.  

VA outpatient records and the veteran's Chapter 31 vocational 
rehabilitation training folder reveal that during 1991, the 
veteran worked 20 hours a week on a work study program and 
was attending an 18 month trade school in carpentry under the 
auspices of VA Chapter 31 benefits.  In May 1991 the VA 
counseling psychologist stated that he enjoyed the course and 
was progressing well. 

During a VA psychiatric examination in August 1991, the 
veteran reported that he lived alone.  He said that he met 
people in church and had some social contact.  He was also 
attending a trade school course in carpentry.  His complaints 
were reported to be vague.  He said that he heard voices once 
in a while and believed that people were watching him.  He 
was sleeping fairly well, but again reported concentration 
difficulties and making mistakes at work.  He got along well 
with his coworkers.  Objectively, he was depressed with a 
flattened affect.  His sensorium was clear.  The diagnosis 
was schizoaffective disorder, depressed, productive of 
moderate social and industrial disability.  

On an examination conducted by a private psychiatrist for 
Social Security disability evaluation purposes in October 
1991, the veteran reported hearing voices and gave a history 
of self-referential thinking, which took the form of thinking 
that people were talking about him behind his back.  A 
history of free-floating anxiety was also reported.  The 
veteran was noted to have a low tolerance for noise and 
crowds.  Subjective feelings of depression were noted which 
consisted of feelings of sadness which were present most of 
the time.  The veteran also complained of a sleep 
disturbance.  A history of suicidal ideation was reported.  
Evaluation revealed that the veteran was fully oriented but 
had a blunt affect which masked anxiety.  The veteran's 
associative processes were sufficiently intact for basic 
communication.  His thought processes were concrete, 
circumstantial and tangential.  Concentration and 
conceptualization were markedly impaired.  Memory was grossly 
intact.  The diagnosis was chronic paranoid schizophrenia 
(rule out bipolar disorder).  The veteran was said to be 
psychiatrically disabled to a severe degree and the prognosis 
was poor for significant improvement within the foreseeable 
future.  The physician believed that the veteran was disabled 
for gainful employment and was not a candidate for vocational 
rehabilitation.  There were no references or comments in the 
report to the fact that the veteran was enrolled in a 
vocational rehabilitation carpentry course or that he was 
working 20 hours a week in a work study program.  

At the time he successfully completed the training, in 
December 1991, the VA counseling psychologist noted that the 
veteran was considered to be employable.  It was stated that 
the veteran had graduated from carpentry school as planned 
after successfully completing the curriculum.   However, at 
the same time he proposed to seek employment, he also 
indicated that he intended to pursue a claim for Social 
Security Disability benefits, based on a doctor's comment 
that he was unemployable.  It was noted that the veteran 
presented a conflicting self concept about his employability: 
he noted that if he received Social Security Disability 
benefits, he would not seek employment; otherwise he would 
mount a diligent job search.  The veteran was described by 
the counseling psychologist as having a blunted affect "with 
representative insecurity and uncertainties."  

During a VA psychiatric examination in May 1992, the veteran 
reported increasing isolation.  He said that he did not 
attend church very much because he could not tolerate being 
around people.  He admitted to operating a motor vehicle.  He 
said that he had an increase in auditory hallucinations when 
he was around people.  Mental status evaluation revealed 
little emotional modulation or facial expression as the 
veteran spoke essentially in a monotone.  Hallucinations were 
noted but the veteran said they were not prominent at 
present.  Suicidal ideation was reported, but there was no 
intent or plan.  Serial sevens were performed very slowly and 
the veteran began to make mistakes and abandoned the process.  
Other calculations were similarly handled.  Proverb 
interpretations were concrete.  Memory seemed basically 
intact.  The diagnosis was schizophrenic reaction, 
undifferentiated type, chronic, moderately severe.  The 
veteran was described as being competent.  

At a February 1993 hearing at the RO before the undersigned 
Board member, the veteran said that he had suicidal 
tendencies, frequently heard voices, and had nightmares.  He 
attended church but did not socialize with the other 
churchgoers.  He preferred to stay by himself because he felt 
nervous around other people.  He said that he had trouble 
following orders from his supervisor at work but had not lost 
time from his job as a warehouseman because of illness.  He 
testified that he began working at that job in September 1992 
and, prior to that time, had worked as a landscaper.  

VA clinical records reflect occasional treatment during the 
early 1990s for psychiatric symptoms.  In July 1993 the 
veteran was noted to complain of increasing anxiety, sleeping 
difficulties and suicidal thoughts.  In September 1994 the 
veteran reported experiencing hallucinations; however it was 
noted that he was not taking his medications on a regular 
basis, but felt better when he did.

In July 1994 the Social Security Administration reported that 
the veteran was denied disability benefits in August 1992 by 
an Administrative Law Judge (ALJ).  It was determined that 
the veteran had chronic severe paranoid schizophrenia, but 
was not disabled under Social Security Administration 
governing criteria.  A copy of the determination reflects 
that the ALJ questioned the private doctor's assessment in 
1991 that the veteran was not employable, since such was not 
consistent with the record.  The ALJ noted that he inferred 
from the record that VA medical personnel did not feel that 
working was contraindicated by the veteran's psychiatric 
disorder.  It was pointed out that at the time of the hearing 
before the ALJ, the veteran was in receipt of unemployment 
compensation benefits, a status whereby an individual claims 
to be ready and able to accept employment.  

On a November 1994 VA social and industrial survey, the 
veteran gave a history of working off shore for an oil 
company but was dismissed because he was hearing voices.  He 
then went to work for Dresser Industries for six years but 
was again let go because he became paranoid and was hearing 
voices.  He later worked in a warehouse but had many 
accidents.  He was fired from this job when he began to 
damage equipment and hear voices.  He then worked as a 
security guard until his employer relocated.  He then 
attended a trade school program in carpentry and subsequently 
was employed at Target.  In August 1994, he obtained a part-
time job in the dietetic service of a VA hospital.  He worked 
at the hospital 16 hours a week.  He said that his longest 
continuous period of employment was 6 years.  He also said 
that he had had a period where he did not hear voices but 
this problem always recurred.  The veteran's mother said that 
he was paranoid and always depressed.  It was also reported 
that the frequency of hallucinations and hearing voices had 
been increasing over the previous two years.  The veteran was 
said to have difficulty getting along with people when he was 
paranoid.  It was observed that the veteran was not able to 
maintain continuous employment for long periods of time 
because of his psychiatric symptoms.  

On VA psychiatric examination in November 1994, the veteran 
complained of hearing voices and he also felt that other 
employees sometimes laughed at him.  He denied any hobbies 
other than reading and watching TV.  He reported working 16 
hours a week.  He also said that he did not have much to do 
with other people.  On evaluation, no loose associations were 
noted but there was definite flattening of affect.  It was 
reported that there was constriction of interest and social 
withdrawal in an individual who continued to have 
schizophrenic type symptoms characterized by auditory 
hallucinations and paranoid thoughts and ideas of reference.  
The veteran was described as alert, friendly and cooperative.  
The diagnosis was schizophrenic reaction, undifferentiated 
type, with paranoid features, in partial remission.  

Pursuant to the Board's remand action, in a February 1996 
statement from the veteran's employer, it was reported that 
the veteran was a food service worker at a VA medical center.  
It was noted that the veteran had worked 32 hours per pay 
period from July 10, 1994 through June 10, 1995.  On June 11, 
1995, the veteran began to work 40 hours per pay period.  It 
was stated that his salary in 1994 had been $2,660.70.  His 
salary in 1995 had been $8, 679.96, and his salary to date in 
1996 was $1,493.52.  

During VA outpatient treatment in February 1996, it was 
reported that the veteran lived alone and was compliant with 
his medication.  He admitted to hallucinations and paranoia 
but denied delusions.  No suicidal or homicidal ideation was 
reported.  In August 1996, it was reported that he was alert 
and fully oriented.  His memory was intact and his mood was 
calm.  His affect was blunted but he was not suicidal, 
homicidal, or overtly psychotic.  In April 1997, it was noted 
that the veteran was sleeping better and had a significantly 
brighter mood and affect.  

In August 1996, in a typed but unsigned statement, the 
veteran indicated that he no longer worked at the VA 
hospital.  He said that he did well to remember which days to 
come in, and at what time.  

In a VA Form 21-4192, dated in September 1996, an official at 
the VA hospital where the veteran was employed indicated that 
he was still working and had made, before deductions, 
$6,886.72 over the previous 12 months.  He also earned 
benefits such as annual leave, sick leave, retirement, and 
health and life insurance.


II. Legal Analysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

The Board notes that VA's schedular criteria for rating 
mental disorders were revised effective November 7, 1996, 
during the course of this appeal.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, where the 
law and regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
processed has been completed, the version most favorable to 
the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However it is appropriate that consideration under 
the revised rating schedule criteria, as in this case, not be 
undertaken before such criteria became effective.  On April 
10, 2000, VA's General Counsel issued VA O.G.C. Prec. Op. No. 
3-2000, which addresses the subject of retroactive 
applicability of revised rating schedule criteria to 
increased rating claims.  In brief, the opinion holds, in 
pertinent part, that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board should apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.

For that reason, the Board deems it appropriate to consider 
the veteran's claim for a total rating due to unemployability 
under the provisions of 38 C.F.R. § 4.16(c) for the relevant 
period prior to November 7, 1996, under the regulations in 
effect at that time.  The discussion which follows will be 
limited to that time frame.

The provisions of paragraph (a) of this section [relating to 
the assignment of a total disability rating for compensation 
based on individual unemployability] are not for application 
in cases in which the only compensable service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation.  In 
such cases, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1996).  

Social integration is one of the best evidences of mental 
health and reflects the ability to establish healthy and 
effective interpersonal relationships.  The principle of 
social and industrial adaptability as the basic criterion for 
rating disability from the mental disorders contemplates 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e. which 
produce impairment of earning capacity. 38 C.F.R. § 4.129 
(1996).  

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lose from gainful work and decrease in 
work efficiency.  In evaluating disability from psychotic 
disorders, it is necessary to consider, in addition to 
present symptomatology or its absence, the frequency, 
severity, and duration of previous psychotic periods and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings are to be assigned which represent the 
impairment of social and industrial adaptability based on all 
of the evidence of record. 38 C.F.R. § 4.130 (1996).  

During the relevant period, the veteran's sole service-
connected psychiatric disorder, undifferentiated 
schizophrenia, was evaluated as 70 percent disabling.  Thus, 
the percentage threshold set forth in the above regulation 
was clearly met.  Next the Board must determine whether the 
veteran's mental disorder prevented him from "securing or 
following a substantially gainful occupation."  After a 
careful scrutiny of all the evidence, the Board concludes 
that it did not.

It is clear that the veteran exhibited many symptoms 
associated with his psychiatric disorder at the time he filed 
his claim for increase in 1991.  It is equally clear that at 
that time he was not precluded from gainful employment.  It 
is true that a private physician who examined the veteran in 
October 1991 for SSA benefits opined that the veteran's 
psychiatric disability would not permit employment or 
vocational training.  However, such opinion does not reflect 
consideration of the fact that the veteran, at the time of 
such examination, was successfully pursuing carpentry 
training under the auspices of the Chapter 31 program and, 
concurrently, was working part time in a work study program.  
At the conclusion of the training program he was found to be 
employable by the VA counseling psychologist.  Similarly, the 
Social Security ALJ, in 1992, while noting that the veteran 
had a significant psychiatric disorder, rejected the opinion 
of the private physician and found that the veteran was not 
entitled to SSA disability benefits.  The ALJ pointed out 
that the veteran, at that time, was in receipt of 
unemployment compensation, a status which presupposes that an 
individual is ready and able to work.  

During the early 1990s the veteran worked steadily in a wide 
variety of jobs.  He started working for VA in 1994, 
initially for 16 hours a week, and progressing to 20 hours 
weekly.  He earned benefits, such as sick and annual leave, 
retirement, and health and life insurance.  Again, while the 
evidence reflects that he experienced symptoms which 
interfered to some degree with his employability, in some 
cases precipitating his termination from certain jobs, it is 
likewise obvious from the record that, for the period prior 
to November 7, 1996, the veteran was able to maintain 
employment commensurate with his education and occupational 
experience.  

The fact that the veteran was working on a part time basis 
does not demonstrate, by itself, that he was precluded from 
substantially gainful employment.  As noted above, effective 
in July 1991, the veteran's service-connected mental 
disability was rated as 70 percent disabling, a level which 
contemplates severe impairment of social and industrial 
adaptability.  38 C.F.R. § 4.1 (1996) provided:

The percentage ratings represent as far 
as can practicably be determined the 
average impairment in earning capacity 
resulting from such diseases and injuries 
and their residual conditions in civil 
occupations.  Generally, the degrees of 
disability specified are considered 
adequate to compensate for considerable 
loss of working time from exacerbations 
or illnesses proportionate to the 
severity of the several grades of 
disability.  

The Board finds that the assignment of the schedular 70 
percent rating did in fact compensate the veteran adequately 
for time lost from work; in this case, his employment has 
been restricted to a part-time basis.  However, he received 
outpatient mental health care only on an infrequent basis, 
and has not been hospitalized.  Moreover, it is the Board's 
decision, after weighing all the facts, that the 
preponderance of the evidence does not support a finding 
that, for the period prior to November 7, 1996, the veteran 
was precluded from securing or following a substantially 
gainful occupation, consistent with his high school education 
and varied work experience.  For this reason, his claim for a 
total (100 percent) rating under 38 C.F.R. § 4.16(c) (1996) 
is denied.  


ORDER

For the period prior to November 7, 1996, a total (100 
percent) rating based on unemployability, pursuant to the 
provisions of 38 C.F.R. § 4.16 (c) (1996), was not warranted.  


REMAND


Turning our attention to the period beginning November 7, 
1996, when the applicable schedular criteria changed, and 
38 C.F.R. § 4.16(c) was eliminated, it is noted that 
consideration must be afforded under both versions of the 
regulations, both old and new, and that version which is most 
favorable must be applied.  Karnas v. Derwinski, 1 Vet. App. 
308 (1990).  The above cited VA O.G.C. Prec. Op. No. 3-2000 
mandates that the Board should determine whether the 
intervening change is more favorable to the veteran and apply 
the more favorable version to rating the disability from the 
effective date of the regulatory change.  

With this in mind, the Board notes that the RO was directed 
in the last REMAND to consider the veteran's claim for a 
total rating under 38 C.F.R. § 4.16(c), as in effect prior to 
November 7, 1996, and under the version of 38 C.F.R. 
§ 4.16(a)(b), which became effective on that date.  A 
determination was requested on which version was more 
favorable and the veteran was to be apprised of all actions 
in the supplemental statement of the case (SSOC).  However, 
it does not appear that the RO undertook such action.  The 
Court has held that a Board (or Court) remand confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders, that the Board remand imposes a concomitant 
duty to ensure compliance with the terms of the remand on the 
VA, and that, moreover, where remand orders of the Board (or 
Court) are not complied with, "the Board itself errs in 
failing to insure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998).  Moreover, it does not appear that the 
veteran has ever been apprised in an SSOC of the regulations 
now governing claims for total ratings due to individual 
unemployability, specifically 38 C.F.R. § 4.16(a) and (b).  
Such omission requires corrective action.  

In view of the delay which regrettably results from this 
REMAND action, it would be beneficial for the RO to again 
secure up-to-date VA treatment records and information 
concerning the veteran's employment status prior to the 
return of this case to the Board.  In this regard, the Board 
notes that in a recent decision the Court held that a failure 
by the Board to obtain relevant records would vitiate the 
finality of the Board's decision.  Tetro v. West, No. 97-1192 
(U.S. Vet. App. Apr. 4, 2000).

Accordingly, this case is REMANDED for the following actions:

1.  All up-to-date VA treatment records 
for the veteran's service-connected 
schizophrenia should be assembled as part 
of the claims folder.  

2.  The veteran should be asked if he has 
been treated by any private medical care 
provider for his psychiatric disorder 
since 1997; if so, records should be 
obtained in accordance with accepted 
procedure.  

3.  The veteran's employment status 
during the period from August 1997 to the 
present should be ascertained, possibly 
through contact with his employer.  In 
the event the veteran has applied or been 
approved for the receipt of SSA 
disability benefits, a copy of any award 
determination, and relevant medical 
records used therein, should be secured 
for review.  

4.  After the above development has been 
accomplished, the RO should determine 
whether an up-to-date VA psychiatric 
examination is warranted.  In the event 
it is, the examiner should be given the 
chance to review the veteran's claims 
file before the examination, and conduct 
any psychological testing deemed 
appropriate.  The examiner should fully 
set forth all findings, assign a Global 
Assessment of Functioning score, and 
discuss the impact on employability 
resulting from the service-connected 
schizophrenia.  In so doing, the examiner 
should take note of the veteran's 
employment history.

5.  Thereafter the RO should again review 
this case and adjudicate the issue of 
whether, for the period beginning 
November 7, 1996, the veteran is entitled 
to a total rating.  The RO is instructed 
to consider this issue under the guidance 
expressed by the Court in the Karnas 
decision and the recent precedent opinion 
of VA's General Counsel, referenced 
above, a copy of which has been inserted 
into the claims folder.  The RO should 
identify which version of 38 C.F.R. 
§ 4.16 is more beneficial to the veteran: 
38 C.F.R. § 4.16(c), as in effect prior 
to November 7, 1996, or 38 C.F.R. 
§ 4.16(a)(b) (1999), the current version.  

6.  In the event the above determination 
is unfavorable to the veteran, both he 
and his representative should be 
furnished an SSOC which contains not only 
a summary of the relevant evidence, but a 
citation to the applicable regulations, 
and a discussion of the reasons for the 
decision.  They should be given the 
opportunity to respond thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 
- 17 -


- 1 -


